DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recited “move content” is vague and unclear as to whether “content” is a different content or the same content. Clarification is required.
Claims 2, 4, 7-14, 20-26 are rejected as dependent on claims 1 or 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamayama et al. (2004/0051644).
Claim 1, Tamayama discloses an environment control system (Figs. 1,4A-) for controlling space experiences within a defined space (1 a) within a facility (airport terminal), the system comprising:
a sensor (2a -2d, Fig. 1 and see P[0024]... The numerals 2a to 2d denote a tag recognition apparatus...) for sensing a user (6a-6b) within the defined space; an emissive surface (see P[0045],... Instead of the projectors, a plurality of displays comprising of, for example, LCDs (Liquid Crystal Display), PDPs (Plasma Display Panel) or LEDs (Light-Emitting Diode) may be buried into the entire floor surface la without any space. When the displays are buried into the floor surface la, they form one multi-screen so that the entire floor surface la forms one large display screen within the defined space....);
a controller (7, Fig. 1) linked to the sensor and the emissive surface, the controller programmed to perform the steps of:
sensing (2a-2d) occupancy of the space;
identifying a location of a first user (17a, 17b, or 17c, Fig. 7; for example, 17a) in the defined space; and
controlling the emissive surface to shift content on the emissive surface based on the location of the first user (a small guidance image around each user, see P[0050] and Fig. 7);
identifying a location of a second user in the defined space (e.g., 17b and/or 17c); and

controlling the emissive surface to move content on the emissive surface (the guidance image move from smaller surround image to a larger image surround a group, see Fig. 8) based on the location of the second user (see P[0051]... When the group members are close to each other and all the group members exist within a range at a fixed distance, as shown in FIG. 8, display 18 surrounding the group members is made. At this time, as "Hitachi Family", it may be switched to display including characters and symbols indicating the name and type of the group....).
Claim 4, Tamayama discloses the environment control system of claim 1, wherein the controller is linked to a plurality of emissive displays (see P[0045]).
Claim 7, Tamayama discloses the environment control system of claim 4, wherein the processor is programmed to identify a location of each of a plurality of users (see Figs. 4-7), and to identify at least one of the plurality of emissive surfaces (4, Figs. 5-6 and P[0053]) for use by each of the plurality of users (17a, 17b, 17c, Fig. 7).
Claim 8, Tamayama discloses the environment control system of claim 1, wherein the controller is programmed to identify a juxtaposition of a person relative to the emissive surface within the space (see P[0053]...The display position of the guidance image is not always on the floor surface near the tag. It may be at the position such as the floor surface, wall surface and pillar slightly away from the tag so that the tag holder can look at it easily....).


Claim 10, Tamayama discloses the environment control system of claim 1, wherein the controller is programmed to identify a number of users (group members), and to select a content display size and a display location based on the number of users (when a group members are close to each other, a content display size is switch or change; see P[0051]...When the group members are close to each other and all the group members exist within a range at a fixed distance, as shown in FIG. 8, display 18 surrounding the group members is made. At this time, as "Hitachi Family", it may be switched to display including characters and symbols indicating the name and type of the group...).
Claim 18, Tamayama discloses the environment control system of claim 1 wherein the processor is further programmed to select a content display size based on a location of the at least one user (when the user is close to the group members, a content display size is switch or change; see P[0051]... When the group members are close to each other and all the group members exist within a range at a fixed distance, as shown in FIG. 8, display 18 surrounding the group members is made. At this time, as "Hitachi Family", it may be switched to display including characters and symbols indicating the name and type of the group...).
Claim 19, Tamayama discloses an environment control system (Fig. 1,4A-8) for controlling space experiences within a defined space (la, Fig. 1) within a facility (airport terminal), the system comprising:

an emissive surface within the defined space (see P[0045],... Instead of the projectors, a plurality of displays comprising of, for example, LCDs (Liquid Crystal Display), PDPs (Plasma Display Panel) or LEDs (Light-Emitting Diode) may be buried into the entire floor surface la without any space. When the displays are buried into the floor surface la, they form one multi-screen so that the entire floor surface la forms one large display screen within the defined space....);
a first sensor (2a-2d, Fig. 1) for sensing a user within the defined space;
a controller (7, Fig. 1) linked to the sensor and to the emissive surface, the controller programmed to perform the steps of:
sensing a location of at least one a first (17a, Fig. 7) and a second user (17b/17c) within the space;
identifying a location of each of at least a first and a second user in the defined space (see Figs. 7-8); and
controlling the emissive surface to move content on the emissive surface and to select a content display size (small image guidance images are move into one larger guidance image size, see Figs. 7-8) based on the location (family member are close to each other or not) of each of the at least a first and a second user (see P[0050]-[0051]).
Claim 20, Tamayama discloses the environment control system of claim 19, wherein the controller is further programmed to identify a juxtaposition of at least one of the first and second users relative to the emissive surface within the space (P[0051 ]... all the group members exist within a range at a fixed distance...).


Claim 22, Tamayama discloses the environment control system of claim 1 wherein the processor is further programmed to select a content display size based on a location of the at least one first and second users (the larger guidance image size, see Fig. 8 and P[0051]).
Claim 23, Tamayama discloses the environment control system of claim 1, wherein the emissive surface is divided into a plurality of subspaces (3 subspaces are provided for 17a-17c, Fig. 7), and the controller is programmed to provide content on a
subspace of the emissive display based on a location corresponding to the first user (the guidance image is provide for 17a, see Fig. 7).
Claim 24, Tamayama discloses the environment control system of claim 23, wherein the controller is programmed to provide content on at least two of the plurality of subspaces of the emissive display depending on the location of the first user and the location of the second user (users are not close, see Fig. 17).
Allowable Subject Matter
Claims 2, 11-14, 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 3/23/21 have been fully considered but they are not persuasive. Applicant argues that Tamayama does not disclose shifting content when a second person enters a space. However, the recited limitation “content” does not clarify the original content is been move. Therefore, Tamayama discloses shifting content (a small display area {content} shifting or moving to a larger display area {content} surrounding the group members as rejected above) when a second person enters a space.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             6/11/21